ORDER
Stonewall Court Housing Partnership, Ltd., (Stonewall) appeals from a judgment in a court-tried case arising from default upon certain notes secured by a deed of trust. At the time of trial, Beal Bank was the beneficiary of the deed of trust and the holder of the trust notes. At the conclusion of trial, the trial court found that Stonewall had defaulted on the trust note in question, and granted Beal Bank’s request for appointment of a receiver, resulting in the foreclosure and sale of the underlying property.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).